Citation Nr: 1446005	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased disability rating for pseudofolliculitis barbae in excess of 10 percent.

2.  Entitlement to an initial increased disability rating in excess of 10 percent prior to March 8, 2011, for degenerative disc disease and spondylosis of L4-5 and L5-S1, and a rating in excess of 20 percent from March 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to March 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran testified before the undersigned in a Video Conference hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that additional treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC).  However, in August 2014, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

In April 2013, prior to the certification of this appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to a total disability rating based on individual unemployability is requested.  Therefore, the claim is no longer on appeal.

The Virtual VA paperless claims processing system contains the transcript from the August 2014 Video Conference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from December 2000 to April 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The issue of entitlement to an initial increased disability rating in excess of 10 percent prior to March 8, 2011, for degenerative disc disease and spondylosis of L4-5 and L5-S1, and a rating in excess of 20 percent from March 8, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an initial increased disability rating for pseudofolliculitis barbae in excess of 10 percent, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial increased disability rating for pseudofolliculitis barbae in excess of 10 percent, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in his August 2014 Video Conference hearing, has withdrawn the appeal of entitlement to an initial increased disability rating for pseudofolliculitis barbae in excess of 10 percent.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal of entitlement to an initial increased disability rating for pseudofolliculitis barbae in excess of 10 percent, is dismissed.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his lumbar spine disability in March 2011, and in his August 2014 Video Conference hearing, he described increased pain and functional impairments.  Specifically, he indicated that he has been incapacitated for more than six weeks in the past year due to his lumbar spine disability.  The Veteran presented private medical evidence to support this assertion.  See January 2013 letter from Dr. J.A.  Moreover, in a VA treatment record dated in January 2013, the Veteran reported that he was incapacitated with back pain the previous Saturday.  He further indicated that when his lumbar spine disability flared, he would stay in bed for two days.  On examination, there was also evidence of a positive straight leg raise test and radiating pain.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his lumbar spine disability.  

Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.   After the above development has been completed to 
	the extent possible, the Veteran should then be 
	afforded a VA examination, with an appropriate 
	examiner, to determine the current nature and severity 
	of his service-connected lumbar spine disability.  The 
	claims folder must be made available to the examiner, 
	and the examiner must review the entire claims file in 
	conjunction with the examination.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.  

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain. 

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  In this regard, the examiner should specifically note and discuss the January 2013 letter from Dr. J.A. noting that the Veteran currently reported episodic severe incapacitation for more than six weeks in the past year.

The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should specifically state whether the Veteran has a current diagnosis of lumbar radiculopathy, and, if so, indicate the severity.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


